DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 10/19/2020.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-5, 9-11, 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 7, 12, 13, 16, 18 of U.S. Patent No. 10/200,253 (hereafter ‘253). Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claims 1, 20, claims 1, 13, 16 of ‘253 teach a network element configured to establish a relationship between a set of network paths and a virtual network (VN), comprising: a memory comprising instructions; a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the network element to:
transmit a first message that includes an association object that further comprises a virtual network identifier of the VN and that is used to bind a first network path of the set of network paths to the VN (a “VN identifies the end-to-end tunnels extending across the multiple domains; transmitting, after the VN has been mapped, a 
Palle does not disclose:
transmit a second message that includes an association object that further comprises the virtual network identifier of the VN and that is used to bind a second network path of the set of network paths to the VN.
However, the second message for binding the second network path to the VN is similar to the first message and would have been an obvious Duplication of the first message (see (MPEP 2144.04, VI, B, Duplication of Parts). It would have been obvious to one skilled in the art before the effective filing date of the invention to implement a second message for binding a second network path to the VN similarly to the first message to separately bind different paths to the same VN, or to update a path in the VN.

For claims 14, claims 13 of ‘253 teach a network controller managing a domain, comprising: a memory comprising instructions; a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the network controller to:
receive a first message from a network element that includes an association object comprising a virtual network identifier of a virtual network (VN) and that is used to bind a first network path to the VN (a “receiving a message from a first network element 
instruct a device in the domain to establish the first network path (“instructing a border router managing the domain to establish the network path used to form the portion of one of the end-to-end tunnels”).

Claim 15 is obvious over claim 13 of ‘253 for the same rationale in claim 1 (a second message)
Claims 2 is/are obvious over claims 7, 18 of ‘253 (VN identifier).
Claims 3, 16 is/are obvious over claims 1, 13, 16 of ‘253 (PCEP message).
Claim(s) 4 is/are obvious over claim(s) 1, 13, 16 of ‘253 (PCInitiate message).
Claim(s) 5, 17 is/are obvious over claim(s) 12 of ‘253 (an update message for a change in network path sent to the network controller).
Claim(s) 9, 18 is/are obvious over claim(s) 2 of ‘253 (MDSC and PNC).
Claim(s) 10 is/are obvious over claim(s) 3 of ‘253 (P-CEP).
Claim(s) 11, 19 is/are obvious over claim(s) 5 of ‘253 (VNAG object).

Claims 1-5, 9-11, 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 7, 12, 13, 16, 18 of U.S. Patent No. 10,812,340 (hereafter ‘340). Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claims 1, 20, claims 1, 8, 11, 18 of ‘340 teach a network element configured to/ a method to establish a relationship between a set of network paths and a virtual network (VN), comprising: a memory comprising instructions; a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the network element to:
transmit a first message that includes an association object that further comprises a virtual network identifier of the VN and that is used to bind a first network path of the set of network paths to the VN (“transmitting a message to a network controller managing one domain of the multiple domains, wherein: the domain includes a network path forming a portion of the end-to-end tunnel, and the message includes an association object having a Type-Length-Value (TLV) field containing a virtual network identifier binding the network path to the VN”);
Palle does not disclose:
transmit a second message that includes an association object that further comprises the virtual network identifier of the VN and that is used to bind a second network path of the set of network paths to the VN.
However, the second message for binding the second network path to the VN is similar to the first message and would have been an obvious Duplication of the first message (see (MPEP 2144.04, VI, B, Duplication of Parts). It would have been obvious to one skilled in the art before the effective filing date of the invention to implement a second message for binding a second network path to the VN similarly to the first 

For claims 14, claims 8 of ‘340 teach a network controller managing a domain, comprising: a memory comprising instructions; a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the network controller to:
receive a first message from a network element that includes an association object comprising a virtual network identifier of a virtual network (VN) and that is used to bind a first network path to the VN (“transmitting a message to a network controller managing one domain of the multiple domains, wherein: the domain includes a network path forming a portion of the end-to-end tunnel, and the message includes an association object having a Type-Length-Value (TLV) field containing a virtual network identifier binding the network path to the VN”);
instruct a device in the domain to establish the first network path (“instructing a device managing the domain to establish the network path used to form the portion of the end-to-end tunnel”).

Claim 15 is obvious over claim 10 of ‘340 (a second message)
Claims 2 is/are obvious over claims 3 of ‘340 (VN identifier).
Claims 3, 16 is/are obvious over claims 1, 8, 11, 18 of ‘340 (PCEP message).
Claim(s) 4 is/are obvious over claim(s) 5, 14, 20 of ‘340 (PCInitiate message).

Claim(s) 9, 18 is/are obvious over claim(s) 13, 19 of ‘340 (MDSC and PNC).
Claim(s) 10 is/are obvious over claim(s) 15, 21 of ‘340 (P-CEP).
Claim(s) 11, 19 is/are obvious over claim(s) 17, 22 of ‘340 (VNAG object).

Claim Objection 
Claim 6 is objected to for being dependent on itself. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 14-17, 20 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Palle et al. (Path Computation Element (PCE) Protocol Extensions for Stateful PCE usage for Point-to-Multipoint Traffic Engineering Label Switched Paths, draft-palle-pce-stateful-pce-p2mp-05, “Palle”, 10/10/2014).


a memory comprising instructions; a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the network element (abstract, page3, Introduction, PCE or a path computation element for computing (executing instructions in some sort of storage) a network path based on a network graph for PCCs or path computation clients) to:
transmit a first message that includes an association object that further comprises a virtual network identifier of the VN (page 7, last par., fig. 1, section 7.2, a PCE update message –PCUpd sent from PCE to PCC includes a TVL mapping an LSP ID or path ID to a tunnel ID or an virtual network ID) and that is used to bind a first network path of the set of network paths to the VN (this limitation recites “an intended use” of binding the first network path to the VN using the association of the network path and the VN (“the structure that is used to perform the intended use”), the PCUpd message in Palle has an association of an LSP ID and a tunnel ID (fig. 1) or the structure that is used to perform the intended use that can be used for a broad “binding” or associating the LSP to the tunnel);
transmit a second message that includes an association object that further comprises the virtual network identifier of the VN and that is used to bind a second network path of the set of network paths to the VN (page 7, last par., fig. 1, section 7.2, same rationale for the first message applies. Furthermore, the second message is another PCUpd message for updating another LSP among LSPs of the tunnel).

LSP ID and Tunnel ID).

For claim 3, Palle discloses the first message is a Path Computation Element Communication Protocol (PCEP) message and the second message is a PCEP message (section 5.1, PCUpd is an PCEP extension message).

For claim 5, Palle discloses the processor executes the instructions to cause the network element to receive a report message that identifies a change with the first network path (section 5.1, PCRpt message for LSP attributes or status change sent to the PCE).

For claim 6, Palle discloses the report message comprising an association object indicating a relationship between the first network path and the VN (section 6.2, par. 1, fig. 1, LSP ID and tunnel ID mapping TLV in a PCRpt message).

For claim 7, Palle discloses the processor executes the instructions to cause the network element to, whenever an update occurs with the VN, send an update message to inform each affected network controller of the update (section 7.2, PCUpd message for sending LSP updates from PCEs to PCCs, containing a LSP ID and tunnel ID mapping in fig. 1).

PCUpd message for sending LSP updates from PCEs to PCCs, containing a LSP ID and tunnel ID mapping in fig. 1).

For claim 10, Palle discloses the network element is Parent Path Computational Element (P-PCE) (5.1, par. 3, a PCE which sends the PCUpd is read as the P-PCE).

For claim 14, Palle discloses a network controller managing a domain, comprising: 
a memory comprising instructions; a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the network controller (abstract, page3, Introduction, PCE or a path computation element for computing (executing instructions in some sort of storage) a network path based on a network graph for PCCs or path computation clients) to:
receive a first message from a network element that includes an association object comprising a virtual network identifier of a virtual network (VN) and that is used to bind a first network path to the VN (page 7, last par., fig. 1, section 7.2, a PCE update message –PCUpd sent from PCE to PCC includes a TVL mapping an LSP ID or path ID to a tunnel ID or an virtual network ID) and that is used to bind a first network path of the set of network paths to the VN (this limitation recites “an intended use” of binding the first network path to the VN using the association of the network path and the VN (“the structure that is used to perform the intended use”), the PCUpd message in Palle has an association of an LSP ID and a tunnel ID (fig. 1) or the structure that is used to perform the intended use that can be used for a broad “binding” or associating the LSP to the tunnel); and
instruct a device in the domain to establish the first network path (page 7, last par., fig. 1, section 7.1, 7.2, PCC which receives the PCUpd implements the LSP and reports status of the LSP via PCRpt).

For claim 15, Palle discloses the processor is configured to execute the instructions to cause the network controller to: receive a second message from the network element, wherein the second message comprises an association comprising the virtual network identifier of the VN, the second message is used to bind a second network path to the VN (page 7, last par., fig. 1, section 7.2, the second message is another PCUpd message for updating another LSP among LSPs of the tunnel).

For claim 16, Palle discloses the first message is a Path Computation Element Communication Protocol (PCEP) message (section 5.1, PCUpd is an PCEP extension message).

For claim 17, Palle discloses the processor is configured to execute the instructions to cause the network controller to: send, to the network element, a report message to report a change with the first network path (section 5.1, PCRpt message for LSP attributes or status change sent to the PCE).

For claim 20, the claim is rejected for the same rationale in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 9, 12, 13, 18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palle in view of Fiaschi et al. (US 2018/0278520, “Fiaschi”).

For claim 9, Palle discloses the network element is a PCE (5.1, path computation element).
Palle does not disclose the network element is a Multi Domain Service Coordinator (MDSC).
Fiaschi discloses the network element is a Multi Domain Service Coordinator (MDSC) ([0006], MDSC for end to end path computation).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use an MDSC for path computation as in Fiaschi as an implementation of PCE taught by Palle in order to practice a known scenario of MDSC providing path computation for other network controllers such as PNCs (Palle, [0006].)

For claim 12, Palle does not disclose the processor is configured to execute the instructions to cause the network element to: transmit the first message to a first network controller managing a first domain of multiple domains; and transmit the second message to a second network controller managing a second domain of the multiple domains.
YY discloses a network element to: transmit the first message to a first network controller managing a first domain of multiple domains; and transmit the second message to a second network controller managing a second domain of the multiple domains ([0006], [0066], a MDSC for path computation to multiple domains controller by PNCs; The MDSC-L sends to the client PNC the TE information, mapped onto the client network nodes and links.) 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use an MDSC for path computation as in Fiaschi as an implementation of PCE taught by Palle in order to practice a known scenario of MDSC providing path computation for other network controllers such as PNCs (Palle, [0006].)

For claim 13, Palle does not disclose the processor is configured to execute the instructions to: transmit the first message and the second message to a network controller managing a domain.
YY discloses a network element to: transmit the first message and the second message to a network controller managing a domain ([0006], [0066], a MDSC for path 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use an MDSC for path computation as in Fiaschi as an implementation of PCE taught by Palle in order to practice a known scenario of MDSC providing path computation for other network controllers such as PNCs (Palle, [0006].)

For claim 18, Palle discloses the network element is a PCE (5.1, path computation element).
Palle does not disclose the network element is a Multi Domain Service Coordinator (MDSC) and the network controller is a Provider Network Controller (PNC).
Fiaschi discloses the network element is a Multi Domain Service Coordinator (MDSC) and the network controller is a Provider Network Controller (PNC) ([0006], MDSC for end to end path computation for PNCs).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use an MDSC for path computation as in Fiaschi as an implementation of PCE taught by Palle in order to practice a known scenario of MDSC providing path computation for other network controllers such as PNCs (Palle, [0006].)

Allowable Subject Matter and Reasons for Allowance
Claims 4, 11, 19 would be allowable if the objection(s) and the Double Patenting rejection set forth in this Office action are overcome.
The following is an examiner's statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEU T HOANG/Primary Examiner, Art Unit 2452